STRINGER, Judge.
Steven Williams appeals the summary-denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and his motion for rehearing. We affirm the postcon-viction court’s summary denial as it relates to the review of Williams’ originally stated claim.
In his rule 3.800(a) motion, Williams claims that his concurrent thirty-year sentences for two second-degree felony convictions of aggravated battery exceed the statutory maximum. In denying the claim, the postconviction court stated that Williams was sentenced as a habitual violent felony offender (HVFO) pursuant to section 775.084(4)(b), Florida Statutes (1997). The postconviction court attached to its order a copy of the judgment and sentence which reflects that Williams was sentenced as an HVFO on both counts of aggravated battery pursuant to section 775.084(4)(b).
Subsequently, Williams filed a motion for rehearing. While addressing the denial of the claim presented in his rule 3.800(a) motion, Williams also appeared to raise a new claim that the trial court did not orally pronounce the imposition of an HVFO sentence. The postconviction court denied the motion without specifically addressing this new claim. Consequently, we affirm the postconviction court’s orders without prejudice to any right Williams may have to refile a facially sufficient rule 3.800(a) motion raising a claim that the trial court did not orally pronounce the imposition of an HVFO sentence. Such motion will not be considered successive.
Affirmed.
DAVIS and WALLACE, JJ., concur.